Citation Nr: 1138809	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-38 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at the Mayo Regional Hospital, a non-VA hospital, on April 10, 2007.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active service from June 1960 to June 1963.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued in May 2007 by the Department of Veterans Affairs (VA) Medical Center (MC) in Augusta, Maine.  Jurisdiction of the Veteran's claims file is with the Regional Office (RO) in Augusta, Maine.   


FINDINGS OF FACT

1.  Payment or reimbursement of the cost of the private medical care received on April 10, 2007, was not authorized in advance by VA. 

2.  The private medical care received on April 10, 2007, was not for a service-connected disability, or a nonservice-connected disability associated with a service-connected disability, and the Veteran is not in receipt of a total disability rating or a participant in vocational rehabilitation. 

3.  When the private medical care was rendered on April 10, 2007, the Veteran had coverage under a health-plan contract (Medicare) for payment or reimbursement. 


CONCLUSION OF LAW

The criteria for establishing payment or reimbursement for unauthorized medical expenses incurred as a result of treatment provided at the Mayo Regional Hospital, a non-VA hospital, on April 10, 2007, are not met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000-17.1002, 17.1004 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

In general, the VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the claim in this case is governed by 38 U.S.C.A. Chapter 17, the provisions of the VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, the VCAA provisions are not implicated because the relevant facts are not in dispute, and the application of the pertinent statutes and regulations is dispositive of the issue on appeal.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Furthermore, the Veteran has been made aware of the requirements to substantiate his claim, and he has had a fair opportunity to present arguments and evidence in support of his claim.  


II. Analysis

In this case, the Veteran seeks payment or reimbursement of medical expenses not previously authorized that were incurred at the Mayo Regional Hospital, a non-VA hospital, on April 10, 2007.  In this regard, private medical records show that the Veteran presented to the Mayo Regional Hospital on April 10, 2007, with complaints of dyspnea.  He stated that when he awoke in the morning, he felt rather dyspneic.  According to the Veteran, during the rest of the day, he felt fairly good.  However, in the evening, he became dyspneic again.  In regard to his personal medical history, he stated that he had chronic back pain, chronic obstructive pulmonary disease (COPD), and esophageal reflux.  Following the physical examination, the Veteran was diagnosed with COPD exacerbation.  He was given medication with significant improvement.  Upon his discharge, he was prescribed additional medication.  



Medical expenses incurred by veterans at private facilities, and not previously authorized by VA, may be paid or reimbursed by VA in certain limited situations where particular statutorily-mandated requirements are met.  Specifically, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations. 

Under 38 U.S.C.A. § 1728, VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service- connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service- connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable.  See also 38 C.F.R. § 17.120.  The Court of Appeals for Veterans' Claims (Court) has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998). 

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728 as described above may qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-10008, which was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and will be referred to as the "Millennium Bill Act" in this discussion. 

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, all of the following criteria must be met: 

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished the Veteran was enrolled in the VA healthcare system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment; 

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and, 

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment. 

The criteria above are conjunctive, not disjunctive; accordingly, all nine criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334   (1991). 

At the outset, the Board notes that the Veteran has not alleged that VA contracted with the Mayo Regional Hospital for his medical treatment, and there is no indication that VA authorization was obtained prior to this particular admission, or within 72 hours thereafter, for the medical services provided to the Veteran for which he is now seeking payment or reimbursement.  Accordingly, the Board finds that prior authorization for private medical treatment received at the Mayo Regional Hospital on April 10, 2007, was not obtained.  Thus, the issue on appeal must be decided in light of the requirements for reimbursement or payment for medical expenses incurred without prior authorization from VA. 

The Board initially finds that the Veteran does not qualify for reimbursement or payment for medical expenses under the provisions under 38 U.S.C.A. § 1728.  Under such provisions, the law requires that the care be rendered for an adjudicated service-connected disability, a nonservice-connected disability associated with and held to be aggravating a service-connected disability, any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training. 

The record reflects that, at the time treatment was rendered, the Veteran was in receipt of a combined rating of 10 percent rating for an undisplaced fracture of the nasomaxillary spine of the nose.  Thus, the treatment at issue was not provided for his sole service-connected disability.  Therefore, as the Veteran did not seek treatment for a service-connected disability, or a nonservice-connected disability associated with a service-connected disability, and is not in receipt of a total disability rating or a participant in vocational rehabilitation, the provisions of 38 U.S.C.A. § 1728  are not applicable in the instant case. 

Accordingly, the Board has considered whether the Veteran is entitled to payment or reimbursement of medical expenses under the provisions of 38 U.S.C.A. § 1725. However, the Board finds that, as the Veteran does not meet all of the criteria enumerated, his claim must be denied. 

In this regard, the evidence of record reveals that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  Under 38 C.F.R. § 17.1002(g), the term "health-plan contract" includes an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expense of such services are paid.  It also includes, but is not limited to, an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c), which refers to the Medicare program administered by the Social Security Administration, certain State plans for medical assistance, and workers' compensation laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001.     

In this case, the evidence of record reflects that the Veteran had active coverage under a health-plan contract at the time of the treatment at issue, namely Medicare Parts A and B.  Therefore, the Board finds that the Veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment. 

The Board recognizes that Medicare may not cover all expenses.  The law provides, however, that any health-plan contract which includes coverage "in whole or in part, for emergency treatment" precludes reimbursement by VA under the Veterans Millennium Health Care and Benefits Act.  See 38 U.S.C.A. § 1725(f)(2); 38 C.F.R. § 17.1001.   

The Board acknowledges the Veteran's contentions that he had not been informed that he had to withdraw from all other coverage in order to receive VA benefits in emergency situations.  However, the Board is bound by the law, and its decision is dictated by the relevant statutes and regulations.  Since the Veteran does not meet one of the criteria for payment or reimbursement under Section 1725 (i.e., lack of other insurance coverage under 38 C.F.R. § 17.1002(g)), the claim must be denied.  Given that the Veteran does not meet the threshold requirement, it is unnecessary to analyze whether the claim meets the additional Section 1725 requirements because all of them must be met to warrant payment or reimbursement.  See 38 C.F.R. § 17.1002. 

In sum, given that the non-VA medical treatment received on April 10, 2007, was not pre-authorized; that the Veteran is not eligible for reimbursement under Section 1728; and that VA regulations do not allow for payment or reimbursement of non-VA medical expenses under Section 1725 when a Veteran has other health coverage, such as Medicare, that can provide at least partial payment or reimbursement, the Board must deny the Veteran's appeal.  Accordingly, the instant claim for payment or reimbursement of unauthorized medical expenses lacks legal merit, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430   (1994). 








ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred by the Veteran at the Mayo Regional Hospital, a non-VA hospital, on April 10, 2007, is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


